Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
J.B. Henry appeals the order of the magistrate judge granting summary judgment to the Commissioner and upholding the denial of Henry’s application for disability insurance benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Henry v. Colvin, No. 3:13-cv-00357-DJN, 2014 WL 856358 (E.D.Va. Mar. 4, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.